            Case 1:21-cr-00142-SHS Document 21 Filed 04/21/21 Page 1 of 1




:Marfon   q. 1.(irton, (£sq.                   :Nassau County:
                                           175 <Fu{ton jt venue, Suite 3 05
                                           Jfempsteacf, :New %rk,11550
                                           rte[# (516)833-5617
                                           <Faz# (516) 833-5620

April 21, 2021

VIA ELECTRONIC FILING

Honorable Sidney H. Stein                                                MEMO ENDORSED
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007

Re: United States v. Kevin Richard Dennis, 21 er. 142 (SHS)

Dear Judge Stein:

         I represent Kevin Richard Dennis in the above-referenced matter. The defense requests
that this Court cancel the detention hearing scheduled for April 29, 2021. 1 My client's family is
still preparing the bail package. The defense needs additional time to file a sufficient bail motion.

           Please contact me if you have any questions or concerns.

Sincerely,

s/Marlon G. Kirton
Marlon G. Kirton, Esq.

cc: Thomas Wright, Assistant United States Attorney (via electronic mail)

    The motion schedule set for defendant's motion for bail and oral argument
    scheduled for April 29, 2021, are cancelled.

    Dated: New York, New York
           April 21, 2021                               SO ORDERED:




1
    The defense also requests that the Court cancel the detention hearing motion schedule .
